*781Motion for a stay of the eviction of appellant from the premises pending the hearing and determination of the appeal herein granted to the extent that respondent is stayed from the execution and enforcement of the judgment of the Supreme Court, Kings County, affirmed by the judgment of the Appellate Division, Second Department, entered on or about July 21, 1958, upon the condition that appellant refrain from committing waste upon the premises in question, with leave to respondent to apply to the Chief Judge or an Associate Judge of the Court of Appeals to vacate the stay should the Department of Housing and Buildings, after being advised of the pendency of this appeal and this stay, cause the commencement of any criminal or civil action against respondent because of the violation in question.
Motion by appellant for leave to prosecute appeal as a poor person granted and case set down for argument during the November, 1958 session of the Court of Appeals.